340 Ill. App. 527 (1950)
92 N.E.2d 340
Ernest Thompson, Appellant,
v.
Simon Contreras et al., Appellees.
Gen. No. 45,099.
Illinois Appellate Court.
Opinion filed May 3, 1950.
Released for publication May 23, 1950.
THOMAS M. POYNTON, JR., of Chicago, for appellant.
MARKS & MARKS, of Chicago, for appellees.
MR. JUSTICE KILEY delivered the opinion of the court.
This is a forcible detainer action to recover possession of a cooperative apartment at 4608 S. Wentworth Ave., Chicago, Illinois. The original defendant was Simon Contreras. The other defendants were subsequently *528 joined as parties. All defendants joined in a motion to dismiss the complaint. December 5, 1949, the motion was sustained, the complaint dismissed, and plaintiff has appealed.
The order from which plaintiff appeals is as follows:
"The Complaint in the above case be and the same is hereby dismissed with leave to plaintiff to file an amended complaint, if desired, within 10 days.
"Plaintiff's appeal bond is hereby fixed at $100.00."
This order does not adjudge that plaintiff take nothing by his suit or words of equivalent meaning and therefore is not final and not appealable. Aetna Plywood and Veneer Co. v. Robineau, 366 Ill. App. 339. This court has therefore no jurisdiction and the appeal is hereby dismissed at plaintiff's costs.
Appeal dismissed.
LEWE, P.J., and BURKE, J., concur.